--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 

 
AMENDMENT NO. 2 TO
EXECUTIVE EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 2 TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is made
and entered into as of the 5th day of May, 2009, by and between AMERIS BANCORP,
a Georgia corporation (“Employer”), and C. JOHNSON HIPP, III, an individual
resident of the State of South Carolina (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Employer and Executive have entered into that certain Executive
Employment Agreement dated as of September 5, 2006, as amended by that certain
Amendment No. 1 to Executive Employment Agreement dated as of December 30, 2008
(as so amended, the “Agreement”), and the parties wish to amend the Agreement as
provided herein;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein, the parties hereto do hereby agree as follows:
 
1. Amendment of Agreement.  Section 3 of the Agreement is hereby amended by (i)
deleting all references therein to “September 5, 2008” and substituting therefor
“December 31, 2009” and (ii) deleting the separate reference therein to
“September 5” and substituting therefor “December 31”.
 
2. Miscellaneous.  The existing terms and conditions of the Agreement shall
remain in full force and effect except as such terms and conditions are
specifically amended by, or conflict with, the terms of this Amendment.  This
Amendment shall be governed by, and construed and enforced in accordance with,
the laws of the State of Georgia, without regard to the conflicts of laws
principles thereof.  This Amendment may be executed simultaneously in
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.  Executed counterparts may
be delivered via facsimile transmission.
 
IN WITNESS WHEREOF, Executive has executed and delivered this Amendment, and
Employer has caused this Amendment to be executed and delivered by its duly
authorized officer, all as of the day and year first above written.
 
AMERIS BANCORP




By:           /s/ Edwin W. Hortman,
Jr.                                                                
Name:      Edwin W. Hortman, Jr.
Title:        President and Chief Executive Officer






/s/ C. Johnson Hipp,
III                                                                
              C. JOHNSON HIPP, III
